               Case 1:20-cv-07053-RA Document 14 Filed 04/22/21 Page 1 of 1


                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 JAMES RUOCCHIO, et al.,                                              DATE FILED:

                              Plaintiffs,
                                                                        20-CV-7053 (RA)
                         v.
                                                                             ORDER
 PEOPLE’S REPUBLIC OF CHINA, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         On January 29, 2021, this Court extended Plaintiffs’ time to serve Defendants until April 1,

2021. Dkt. 13. To date, however, Plaintiffs have filed no proof of service on the docket. No later than

April 30, 2021, Plaintiffs shall submit a status letter notifying the Court of the status of their efforts to

serve process on Defendants. Failure to comply with this order may result in dismissal of this action

pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:      April 22, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
